IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                    )
                                     )
      v.                             )      ID No. 1409011585
                                     )
GABRIEL PARDO,                       )
                                     )
      Defendant.                     )

                         Submitted: September 13, 2019
                          Decided: November 26, 2019

                Upon Defendant’s Motion for Postconviction Relief
                                  DENIED

       Upon Motion to Withdraw as Counsel for Petitioner Gabriel Pardo
                               GRANTED


                          MEMORANDUM OPINION




Eric H. Zubrow, Deputy Attorney General, Department of Justice, Wilmington,
Delaware.

Patrick J. Collins, Esquire, Collins & Associates, Wilmington, Delaware.

Gabriel Pardo, James T. Vaughn Correctional Center, Smyrna, Delaware.




Rocanelli, J.
      Defendant Gabriel Pardo (“Defendant”) was the driver of a vehicle that struck

and killed a bicyclist, Phillip Bishop. Defendant left the scene of the accident

without stopping to ascertain whether anyone was injured or killed. Defendant’s

three young children were passengers in Defendant’s vehicle when Defendant struck

and killed Mr. Bishop. A grand jury indicted Defendant, charging Defendant with

Manslaughter, Leaving the Scene of a Collision Resulting in Death (“LSCRD”), six

counts of Endangering the Welfare of a Child, and Reckless Driving. Defendant

was represented at trial by Joe Hurley, Esquire (“Trial Counsel”). Following a nine-

day bench trial, Defendant was found Guilty of all counts. Defendant timely filed a

notice of appeal to the Delaware Supreme Court. The Supreme Court affirmed

Defendant’s convictions and sentence.1

      Defendant timely filed a motion for postconviction relief asserting four claims

of ineffective assistance of counsel (“Initial Rule 61 Motion”) and a motion for

appointment of counsel.2 The Court granted Defendant’s motion for appointment of

counsel,3 and Patrick Collins, Esquire (“Rule 61 Counsel”) was appointed to


1
  See Pardo v. State, 160 A.3d 1136 (Del. 2017).
2
  Postconviction relief motions must be filed within one year after the judgment of
conviction is final. See Super. Ct. Crim. R. 61(i)(1). Defendant filed the Initial Rule
61 Motion on December 15, 2017, within one year after the Delaware Supreme Court
affirmed Defendant’s convictions on April 26, 2017. Accordingly, Defendant’s
motion is timely.
3
  This Court found that Defendant was entitled to appointment of counsel pursuant
to Superior Court Criminal Rule 61(e) on the grounds that: (1) Defendant’s motion
was timely; (2) this was Defendant’s first motion for postconviction relief; and (3)
                                          1
represent Defendant with respect to Defendant’s postconviction claims. Rule 61

Counsel identified no meritorious claims and filed a motion to withdraw pursuant to

Superior Court Criminal Rule 61(e)(7), and Defendant filed a response to Rule 61

Counsel’s motion to withdraw thereafter. Defendant also filed an amended motion

for postconviction relief asserting six additional ineffective assistance of counsel

claims, which together with the claims asserted in Defendant’s Initial Rule 61

Motion comprise Defendant’s “Rule 61 Motion.” At the Court’s request, Trial

Counsel filed an affidavit addressing Defendant’s ineffective assistance of counsel

claims (“Trial Counsel’s Affidavit”). The State opposes Defendant’s Rule 61

Motion.

                           PROCEDURAL HISTORY

I.     Defendant’s Pre-Trial Legal Challenges

       Trial Counsel filed several pre-trial motions and memoranda of law that are

relevant to Defendant’s Rule 61 Motion, including two motions in limine which Trial

Counsel later withdrew and several challenges to the constitutionality of the LSCRD

statute.




the motion involves a conviction for Manslaughter, a Class B felony. See State v.
Pardo, No. 140911585 (Del. Super. Ct. Jan. 11, 2018) (granting Defendant’s motion
for appointment of postconviction relief counsel).
                                          2
      A.     Defendant’s Initial Motions In Limine

      Trial Counsel’s first motion in limine (“Alcohol Consumption Motion”)

sought to exclude evidence showing Defendant had consumed alcohol during the

hours leading up to the collision, arguing that evidence of Defendant’s pre-collision

alcohol consumption was unfairly prejudicial. Trial Counsel’s second motion in

limine (“Toxicology Results Motion”) sought to admit into evidence Mr. Bishop’s

toxicology screen results, which found traces of THC, the principal psychoactive

constituent of marijuana.

      On the day before trial, Trial Counsel informed the Court that Defendant

wished to waive Defendant’s right to a jury trial and to opt for a bench trial instead

and withdrew both motions in limine. With respect to the withdrawal of the Alcohol

Consumption Motion, Trial Counsel stated that his concerns regarding the potential

prejudicial effects of the evidence were allayed by a judge serving as the finder of

fact. With respect to the withdrawal of the Toxicology Results Motion, Trial

Counsel concluded, after “considerable research,” that Trial Counsel could not

effectively argue a correlation between the THC in Mr. Bishop’s bloodstream and

any actual impairment potentially experienced by Mr. Bishop. In other words, Trial

Counsel concluded that Mr. Bishop’s toxicology screen results were not relevant to

the cause of Mr. Bishop’s death.




                                          3
      B.     Defendant’s Challenges to the LSCRD Statute

      In addition to the motions in limine, Trial Counsel challenged the

constitutionality of the LSCRD charge. Trial Counsel filed a motion to dismiss the

LSCRD charge, arguing that the charge and potential conviction were

unconstitutional because the LSCRD statute did not include mental state or mens rea

as an element of the offense. In the alternative, Defendant argued that the State

should be required to prove Defendant acted intentionally, knowingly, or recklessly

pursuant to 11 Del. C. § 251(b)4 because the LSCRD statute did not otherwise

include state of mind. Trial Counsel then filed a memorandum of law requesting a

ruling that the State must prove a mens rea.         Trial Counsel filed a separate

memorandum of law seeking a ruling that the LSCRD statute is a strictly liability

statute and is therefore unconstitutional. Trial Counsel filed additional memoranda

of law asking the Court to address the constitutionality of the LSCRD statute and

further arguing that the statute requires the State to prove a mens rea.

      This Court addressed Defendant’s challenges to the constitutionality of the

LSCRD charge when the Court announced its verdict. The Court ruled that the

LSCRD statute did not require the State to prove a mental state or mens rea because

the statute appeared in the motor vehicle code and was enacted for the purpose of


4
  See 11 Del. C. § 251(b) (“When the state of mind sufficient to establish an element
of an offense is not prescribed by law, that element is established if a person acts
intentionally, knowingly or recklessly.”).
                                           4
public safety.5 In addition, the Court found that even if the LSCRD statute required

the State to prove a mental state or mens rea, the testimony and evidence presented

at trial met due process standards because Defendant knew that he was involved in

a collision and nevertheless knowingly and intentionally left the scene of the

collision.6 Accordingly, the Court denied Defendant’s motion to dismiss.7

II.   Defendant’s Refusal to Engage in Plea Negotiations

      During a pre-trial office conference, the State and Trial Counsel represented

to the Court that the State had not extended to Defendant a pre-trial plea offer. The

State informed the Court that Defendant, through Trial Counsel, had informed the

State that Defendant was unwilling to accept any resolution to the charges that

resulted in a felony conviction. In his Responsive Affidavit, Trial Counsel confirms

that Defendant would only entertain a misdemeanor plea because Defendant

“considered a felony conviction as the ‘death knell’ of his career.”

      The Court addressed Defendant in open court regarding Trial Counsel’s

representations regarding a plea and Defendant’s constitutional right to decide how

to plead:

      [Trial Counsel], on your behalf has communicated with the State of
      Delaware, the prosecutors, Mr. Lugg and Mr. Zubrow, that you, the
      client, would not consider any plea to any charge less than a – more
      than a misdemeanor offense. In other words, it was [Trial Counsel’s]

5
  Tr. Verdict 15:2–10, Oct. 2, 2015.
6
  Id. at 15:11–17:3.
7
  Id.
                                          5
       communication to the State that the State should not even engage in an
       analysis to offer a plea to you if that plea were to consider anything
       other than a misdemeanor charge, a felony, that you would not even
       consider that. I am duty bound to raise this with you now, sir, on the
       record and in open Court because, like the decision whether or not to
       waive a trial by jury, which is a decision that must only be made by the
       defendant himself or herself, the decision how to plead is a decision
       that can only be made by the defendant. We hope that defendants made
       that decision in consultation with lawyers, but it is the defendant’s
       decision whether or not, how to plead, whether to plead guilty or not
       guilty, whether to accept a plea offer that has been extended or to reject
       that plea. Only the client, the defendant, can make that decision. The
       lawyer cannot make that decision under the Constitution. So, it’s
       important for you to confirm to me, as the judge who’s hearing this
       case, that it’s accurate and correct that you would not even entertain a
       plea to anything other than a misdemeanor offense, sir, even a felony
       offense that did not include minimum-mandatory time.8

       In response, Defendant replied: “That’s correct, [Y]our Honor.”9

       The Court found that Defendant made a knowing, intelligent, and voluntary

decision to refuse a plea offer to anything other than a misdemeanor conviction.10

The State declined to offer a plea to misdemeanor charges.

III.   Trial11

       At trial, the State presented testimony of numerous witnesses, including Mr.

Bishop’s co-worker who saw Mr. Bishop leave work by bicycle on the night of the


8
  Tr. Trial 12:5–13:6, Sept. 22, 2015.
9
  Id. at 13:7.
10
   Id. at 13:8–18.
11
   The following facts regarding trial are taken from this Court’s November 9, 2015
order denying Defendant’s motions for new trial and judgment of acquittal. See
State v. Pardo, 2015 WL 6945310, at *5–7 (Del. Super. Ct. Nov. 9, 2015) (footnotes
omitted).
                                           6
accident; three witnesses who arrived at the scene of the accident; three police

officers, including an officer with expertise in accident reconstruction; Defendant’s

co-worker who had dinner and alcoholic drinks with Defendant on the day of the

accident; the individual who served Defendant food and alcoholic drinks before the

fatal hit-and-run; an employee from the DNA Unit of the Delaware Division of

Forensic Sciences who tested samples taken from the accident scene and

Defendant’s vehicle; Defendant’s ex-wife; and two of Defendant’s three young

children who were passengers in the motor vehicle driven by Defendant at the time

of the accident. Additional evidence was also offered for the Court’s consideration

by the State, including Mr. Bishop’s damaged bicycle, as well as still photographs

and video depicting the crime scene and the damage to Defendant’s vehicle, as well

as autopsy photographs.

      Defendant elected to present a defense. Defendant testified as a witness, and

also presented the testimony of his ex-wife and the accident reconstruction expert as

witnesses (both of whom were re-called by Defendant in his own case-in-chief).

Defendant also called three additional witnesses: a private investigator, an individual

who works on behalf of Defendant’s counsel, and an employee of Del DOT.

Additional evidence was also offered for the Court’s consideration by Defendant,

including still photographs, video, and drawings depicting the roadway crime scene,

as well as DELDOT incident reports.

                                          7
      In considering the evidence presented, assessing the evidence and the

credibility of witness testimony, the Court made findings of fact, in pertinent part,

as follows:

           On September 12, 2014, during a period of approximately three and a
            half hours (from at about 3:30 p.m. until at about 7:00 p.m.), Defendant
            consumed a meal, several glasses of water, one frozen margarita, part
            of a second frozen margarita, three beers, and two shots of tequila.

           After consuming the alcoholic beverages, Defendant operated a motor
            vehicle in New Castle County, Delaware.

           Defendant was “under the influence” of alcohol at the time of the
            accident.12

           When driving upon Brackenville Road in the northbound lane at
            approximately 8:30 p.m., Defendant’s three sons (ages five (5), eight
            (8), and ten (10)) were in the vehicle.

           Brackenville Road is a two-way roadway. A double yellow line divides
            the northbound and southbound lanes. There is ample space in both
            directions to safely maneuver a vehicle within the lane of travel.


12
  The Court did not make a legal finding that Defendant was impaired or intoxicated
at the time of the accident but rather found that, after consuming 6 to 7 alcoholic
drinks within 1.5 to 5 hours prior to the accident, Defendant was “under the
influence” of alcohol at the time of the collision, consistent with Delaware statutory
law. See id. at *5 n.38 (citing 21 Del. C. § 4177(c)(11)); see also 21 Del. C. §
4177(c)(11) (“‘While under the influence’ shall mean that the person is, because of
alcohol . . . , less able than the person would ordinarily have been, either mentally or
physically, to exercise clear judgment, sufficient physical control, or due care in the
driving of a vehicle.”). The Delaware Supreme Court later found that this Court
properly considered Defendant’s alcohol consumption as it related to Defendant’s
state of mind. See Pardo, 160 A.3d at 1149 (“On this record, we find no abuse of
discretion, as the challenged language from Section 231 was an accurate statement
of the law that was supported by the facts in evidence.”).

                                           8
   Several witnesses described Brackenville Road as dangerous, including
   Defendant. Defendant was very familiar with the roadway.

 While driving on Brackenville Road, Defendant exceeded the posted
  speed limit of thirty-five (35) miles per hour.

 Prior to the collision, Defendant’s sons expressed concern about
  Defendant’s speed and expressed that Defendant was operating the
  vehicle in a weaving fashion.

 At approximately 8:30 p.m., Defendant consciously and purposely
  placed his vehicle over the double yellow line. As such, Defendant was
  not travelling within his designated lane of travel.

 Mr. Bishop was lawfully riding his bicycle on Brackenville Road in his
  designated lane of travel—the southbound lane. Mr. Bishop was
  equipped with appropriate lighting on his bicycle and his person.
  Among the debris from the collision, Mr. Bishop’s illuminated
  equipment was found.

 Defendant’s vehicle and Mr. Bishop’s bicycle had a head-on-head
  collision in the southbound lane of Brackenville Road while Mr. Bishop
  was travelling southbound in the southbound lane and Defendant was
  travelling northbound in the southbound lane.

 As a result of the collision, the front of Mr. Bishop’s bicycle collapsed
  while the front wheel twisted. Upon impact, the bicycle flipped onto
  the hood of Defendant’s vehicle, breaking the handlebars and leaving
  marks across the hood of the vehicle. Upon impact, Mr. Bishop was
  violently separated from his bicycle and thrown by force into the
  windshield of Defendant’s vehicle in two places—rendering the
  windshield broken and splintered in a spider-web fashion from two
  points of impact. After Mr. Bishop smashed into the windshield in two
  places, Mr. Bishop was thrown over the roof of Defendant’s vehicle in
  full view of the rear seat passenger, Defendant’s son, who exclaimed,




                               9
            “Dad you hit someone. You killed a person.”13 The collision caused
            significant damage to Defendant’s vehicle.

          After the collision, Defendant’s vehicle drove off the road, leaving tire
           marks on the unpaved shoulder and dirt path adjacent to the southbound
           roadway.

          Mr. Bishop’s body was further vaulted across the rear hood of the
           vehicle and came to rest in the path of the vehicle which passed under
           Mr. Bishop’s bruised and broken body on the dirt shoulder of the
           southbound lane.

          Defendant knew he had been in a collision.

          Defendant did not stop to assess the scene of the collision to determine
           whether any person was injured or killed.

          After the collision, Defendant drove his vehicle from the unpaved
           shoulder onto the northbound lane.

          Defendant admitted that his vehicle was not safe to drive after the
           collision.

          Defendant left the scene of the accident and continued driving
           approximately three-tenths of a mile to his residence.

          Unlike Defendant who did not stop to render aid to the mortally
           wounded Mr. Bishop, the first three people who came upon the scene
           of the accident stopped to ascertain whether someone was hurt. They
           contacted emergency personnel by dialing 911. Patrick Ritchie first
           interacted with Mr. Bishop and testified that Mr. Bishop exhaled twice
           in response to Mr. Ritchie’s efforts. By the time Deirdre Ritchie, a
           nurse, approached Mr. Bishop, Mr. Bishop was still warm but had no

13
  This statement was made by Defendant’s son Gabe Pardo and was elicited through
a previously recorded video statement made by Defendant’s son John Pardo pursuant
to 11 Del. C. § 3507. John Pardo testified during trial. After the State established
the requisite legal foundation, the Court admitted John Pardo’s previously recorded
video statement into evidence.
                                          10
             pulse and was unresponsive. While Deirdre Ritchie stayed by Mr.
             Bishop’s side, Ms. Shannon Athey directed traffic and Patrick Ritchie
             briefly left the scene to summon help.

           Upon arrival, New Castle County Police Department officers
            determined that Mr. Bishop was deceased and therefore no life-saving
            measures were taken.

           Mr. Bishop died from blunt force trauma inflicted upon him by
            Defendant’s vehicle.

           Upon returning safely to his home, Defendant assessed the damage to
            his vehicle and found no evidence of foliage or organic matter
            consistent with a collision of the vehicle with a tree branch.

           While there was no evidence of a tree or branch striking the vehicle,
            what was left behind on the vehicle was Mr. Bishop’s DNA on the edge
            of the sunroof of Defendant’s vehicle, as well as scuff marks from the
            handlebars of the bicycle on the vehicle’s hood, pieces of fabric from
            Mr. Bishop’s shirt on the vehicle, and scuff marks across the roof which
            the Court inferred were made by Mr. Bishop’s helmet that remained
            strapped to his head when Mr. Bishop was vaulted over the roof of the
            vehicle.

           Defendant did not report the accident to the police until the next
            morning.

      Defendant’s consciousness of guilt was established by (i) leaving the scene of

the accident; (ii) reluctance to report the accident to his employer; and (iii) instinct

to “hide the car” after the accident.14 Furthermore, based on the evidence at trial and

the decisional law, the Court found that Defendant acted recklessly. Specifically,



14
  The Court considered this evidence for the limited purpose of Defendant’s
consciousness of guilt and not as evidence of Defendant’s character. See Pardo,
2015 WL 6945310, at *7 n.39.
                                       11
the Court made the following findings of fact with respect to Defendant’s

recklessness:

          There was no evidence of Defendant braking or otherwise attempting
           to avoid the collision.

          Based on expert reconstruction testimony, the collision occurred in the
           southbound lane of Brackenville Road while Defendant was driving
           northbound in the southbound lane with his vehicle positioned over the
           center line in the lane designated for oncoming traffic.

          Defendant conceded in open court that while driving by straddling the
           double yellow line may be safer for him, it does not take into account,
           nor is it safer for, other persons, vehicles, or bicycles traveling in the
           opposite direction.

          Defendant made a conscious decision to use more of the roadway than
           was legally available to him.

          The risk of injury to persons travelling southbound was of such a nature
           and degree that placement of Defendant’s vehicle over the center line
           was a gross deviation from the standard of conduct that a reasonable
           person would observe in that situation.

          Defendant was exceeding the speed limit after consuming alcohol.

      Based on its findings of fact and conclusions of law, the Court found

Defendant Guilty of all charges. The Court ordered a pre-sentence investigation.

IV.   Defendant’s Post-Conviction Challenges to the Court’s Findings of Fact
      and Conclusions of Law

      Trial Counsel timely filed a motion for a new trial on the LSCRD charge and

a motion for judgment of acquittal on the Manslaughter, LSCRD, and Endangering

the Welfare of a Child convictions. The State opposed both motions. With respect

                                        12
to the motion for a new trial, Trial Counsel argued that the LSCRD statute is

unconstitutional because a LSCRD conviction carries minimum mandatory prison

time even though the State does not need to prove that a defendant had a certain

mental state or mens rea. With respect to the motion for judgment of acquittal, Trial

Counsel argued that the State’s evidence was insufficient to support the convictions

and that the Court misinterpreted the LSCRD statute when it found Defendant guilty

of LSCRD.

        The Court denied both motions.15

V.      Trial Counsel’s Motion to Withdraw as Counsel and Motion for Recusal
        of the Trial Court Judge

        Prior to sentencing, Trial Counsel filed a motion to withdraw as counsel

(“Withdrawal Motion”). Trial Counsel cited as the basis of the Withdrawal Motion

“irreconcilable conflicts of interest” between Defendant and Trial Counsel and

requested an in camera proceeding to inform the Court of the facts giving rise to the

alleged conflicts. Trial Counsel also filed a motion for recusal of this judicial officer

limited to Trial Counsel’s Withdrawal Motion, arguing that the information that

Trial Counsel intended to disclose to the Court during the in camera proceeding

would prejudice the Court against Defendant. The Court declined to proceed in




15
     See Pardo, 2015 WL 6945310, at *8.
                                           13
camera; instructed Trial Counsel that he was not permitted to make disclosures that

would be prejudicial to his client;16 and denied Trial Counsel’s recusal motion.17

      During the hearing on Trial Counsel’s Withdrawal Motion, Defendant

confirmed to the Court that irreconcilable differences had arisen between Defendant

and Trial Counsel and claimed Trial Counsel did not “have the heart to continue

representing [Defendant]” which gave rise to a “conflict of interest.”18 The Court

granted the Withdrawal Motion and postponed sentencing to provide Defendant with

additional time to retain new counsel.

VI.   Sentencing

      New counsel (“Sentencing Counsel”) entered an appearance on behalf of

Defendant for sentencing and presented mitigating evidence.19 A sentencing hearing

was held. The Court sentenced Defendant to eight years and seven months of

unsuspended Level V time, suspended an additional 20 years of Level V time, and

imposed decreasing levels of community-based supervision.


16
    Specifically, the Court reminded Trial Counsel that such disclosures are
inconsistent with Trial Counsel’s obligations as a Delaware lawyer. See State v.
Pardo, No. 1409011585, at *3 (Del. Super. Ct. Oct. 27, 2015) (“Rather than seek
recusal so that defense counsel can reveal information that may prejudice his client,
defense counsel should proceed consistent with his professional obligations and
strictly limit disclosures to the Court.”).
17
   See State v. Pardo, No. 1409011585 (Del. Super. Ct. Oct. 27, 2015) (denying
motion for recusal).
18
   Hr’g Tr. 12:19–22, Nov. 10, 2015.
19
   Defendant’s ineffective assistance of counsel claims are not addressed to the
representation of Sentencing Counsel.
                                            14
VII. Appellate Proceedings

      Defendant raised several issues in a timely appeal. 20 The principal issue

raised was whether Defendant’s LSCRD conviction violated Defendant’s due

process rights. Specifically, Defendant argued that the LSCRD statute is a strict

liability statute and that the imposition of a felony conviction and a minimum

mandatory period of imprisonment under the LSCRD statute therefore violated

Defendant’s right to due process.       The Delaware Supreme Court rejected

Defendant’s arguments, holding that the LSCRD statute required the State to prove

beyond a reasonable doubt that Defendant knew he was involved in a collision.21

The Supreme Court found that the State produced sufficient evidence to support this

Court’s finding that Defendant knew he was involved in a collision and therefore

affirmed Defendant’s LSCRD conviction.22

      Defendant raised several additional claims which lacked merit according to

the Supreme Court.23 First, Defendant argued that this Court erred by considering

evidence of Defendant’s voluntary intoxication as relevant to the Manslaughter



20
   For the appeal, Defendant was represented by another lawyer from Sentencing
Counsel’s law firm (“Appellate Counsel”). Defendant’s ineffective assistance of
counsel claims are not addressed to representation by Appellate Counsel.
21
   See Pardo, 160 A.3d at 1145 (“[T]he General Assembly intended that the State
must prove that the defendant had knowledge that a collision occurred but failed to
stop.”).
22
   See id. at 1148.
23
   See id. at 1148–53.
                                        15
charge. The Supreme Court rejected this argument, finding this Court did not abuse

its discretion by considering evidence of Defendant’s pre-collision alcohol

consumption.24 Next, Defendant argued that this Court did not consider all of the

evidence and improperly considered some evidence and therefore erred by denying

Defendant’s motion for judgment of acquittal. The Supreme Court rejected this

argument, finding that this Court, as the finder of fact, properly considered the

evidence presented at trial.25

      Defendant also argued that video testimony of Defendant’s son, John Pardo,

contained impermissible hearsay. Trial Counsel did not object to admissibility of

the statement; accordingly, the Supreme Court reviewed this Court’s admission of

the statement for plain error.26 The Supreme Court found no plain error in this

Court’s consideration of the statement, concluding that the evidence of Defendant’s

guilt was overwhelming even absent the purported hearsay.27

      Finally, Defendant argued that this Court erred by denying a missing evidence

instruction on the grounds that certain evidence offered at trial was originally


24
   See id. at 1148–49.
25
   See id. at 1150 (“In this bench trial, the [Superior Court] as finder of fact was free
to accept or reject any or all of the sworn testimony, as long as it considered all of
the evidence presented. After reviewing the parties’ arguments and the record in
this case, we see no basis from which to conclude that the Superior Court failed to
appropriately consider the evidence.”).
26
   See id. at 1150–51 (“[Defendant] presses an issue not fairly presented below that
is waived, absent plain error, which does not exist.”).
27
   See id. at 1151–53.
                                            16
recovered by a reporter from the scene of the collision but not collected by law

enforcement and was therefore not appropriately collected. The Supreme Court

rejected this argument, finding that a missing evidence instruction was not required

because the State did not fail to collect and preserve the evidence.28

         The Supreme Court affirmed Defendant’s convictions and sentence.29

          DEFENDANT’S CLAIMS FOR POSTCONVICTION RELIEF

         Defendant asserts ten grounds for postconviction relief, all of which allege

ineffective assistance of Trial Counsel, as follows: (1) by inadequately arguing that

there was insufficient evidence to support the Manslaughter conviction in the motion

for judgment of acquittal; (2) by withdrawing the Toxicology Results Motion; (3)

by failing to object to hearsay in John Pardo’s previously recorded video testimony;

(4) by failing to engage in plea negotiations on Defendant’s behalf; (5) by failing to

offer evidence showing Defendant was not under the influence of alcohol at the time

of the collision; (6) by failing to subject the State’s case to adversarial testing; (7) by

failing to produce an expert crash reconstruction witness at trial; (8) by failing to

request a language interpreter for Defendant; (9) by failing to recognize a conflict of

interest based on Defendant’s purported intimate relationship with one of Trial




28
     See id. at 1153.
29
     See Pardo v. State, 160 A.3d 1136 (Del. 2017).
                                         17
Counsel’s employees; and (10) that Defendant suffered prejudice as a result of Trial

Counsel’s cumulative errors.

I.    Standard of Review

      A.     Procedural Bars

      Superior Court Rule of Criminal Procedure 61 governs Defendant’s Rule 61

Motion. Postconviction relief is a “collateral remedy which provides an avenue for

upsetting judgments that have otherwise become final.”30 To protect the finality of

criminal convictions, the Court must consider the procedural requirements for relief

set forth in Rule 61(i) before addressing the merits of the Rule 61 Motion.31

      Rule 61(i)(1) bars a motion for postconviction relief if it is filed more than

one year from the final judgment of conviction;32 this bar is not applicable as

Defendant’s Rule 61 Motion was timely.              Rule 61(i)(2) bars successive

postconviction motions;33 this bar is not applicable as this is Defendant’s first

postconviction motion. Rule 61(i)(3) bars relief if the motion includes claims not

asserted in prior proceedings leading to the final judgment, unless the movant shows

cause for relief from the procedural default and prejudice from violation of the

movant’s rights.34 Rule 61(i)(4) bars relief if the motion includes grounds for relief


30
   Flamer v. State, 585 A.2d 736, 745 (Del. 1990).
31
   Younger v. State, 580 A.2d 552, 554 (Del. 1990).
32
   Super. Ct. Crim. R. 61(i)(1).
33
   Super. Ct. Crim. R. 61(i)(2).
34
   Super. Ct. Crim. R. 61(i)(3).
                                        18
formerly adjudicated in any proceeding leading to the judgment of conviction, in an

appeal, or in a postconviction proceeding.35 Rule 61(i)(5) provides that Rule 61(i)’s

procedural bars shall not preclude the Court from reaching the merits of claims based

on the Court’s lack of jurisdiction or claims alleging the existence of new evidence

showing the defendant’s innocence or the existence of a new rule of constitutional

law that applies retroactively and renders the defendant’s conviction invalid.36

      B.     Standard for Ineffective Assistance of Counsel

      The Sixth Amendment guarantees defendants in criminal trials the right to

counsel.37   To assure that the outcome of a criminal trial is just, defendants

furthermore have “the right to effective assistance of counsel.”38 The standard used

to evaluate claims of ineffective counsel is the two-prong test articulated by the

United States Supreme Court in Strickland v. Washington,39 as adopted in

Delaware.40 The movant must show that (1) counsel’s representation fell below an

objective standard of reasonableness and (2) there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been




35
   Super. Ct. Crim. R. 61(i)(4).
36
   See Super. Ct. Crim. R. 61(i)(5).
37
   Gideon v. Wainright, 372 U.S. 335, 342–43 (1963).
38
   McMann v. Richardson, 397 U.S. 759, 771 (1970).
39
   466 U.S. 668 (1984).
40
   See Albury v. State, 551 A.2d 53 (Del. 1988).
                                         19
different.41   Failure to prove either prong will render the claim insufficient;42

therefore, even if a defendant can show that counsel made a professionally

unreasonable error, the defendant must still show that the error had an effect on the

judgment.43 The Court must determine whether there is a reasonable probability that

the outcome would have been different had Trial Counsel not made the alleged

errors.44 This standard is lower than a preponderance of the evidence standard, as it

only requires a finding that Trial Counsel’s actions undermine confidence in the

outcome of the proceeding in question.45 Moreover, the Court shall dismiss entirely

conclusory allegations of ineffective counsel.46

       With respect to the first prong—the “performance prong”—the movant must

overcome the strong presumption that counsel’s conduct was professionally

reasonable.47 To satisfy the performance prong, Defendant must assert specific



41
   Strickland, 466 U.S. at 687.
42
   Id. at 688; see also State v. McLaughlin, 2014 WL 2964945, at *2 (Del. Super. Ct.
July 2, 2014), aff’d, 2015 WL 1306916 (Del. Mar. 23, 2015) (“Because a defendant
must show both that an attorney made a professionally unreasonable error and that
the error had an effect on the judgment, failure to prove either is sufficient to defeat
a claim of ineffective assistance.”); Dawson v. State, 673 A.2d 1186, 1196 (Del.
1996).
43
   Strickland, 466 U.S. at 692.
44
   Id. at 694.
45
   Id.; see also Burns v. State, 76 A.3d 780, 786 (Del. 2013) (applying Strickland’s
prejudice prong in the context of a plea rejection).
46
   Younger, 580 A.2d at 555; Jordan v. State, 1994 WL 466142, at *1 (Del. Aug. 25,
1994).
47
   Strickland, 466 U.S. at 687–88.
                                          20
allegations to establish that Trial Counsel acted unreasonably.48 The United States

Supreme Court has pointed to “prevailing professional norms” as the standard

against which to judge the reasonableness of counsel’s representation with great

deference given to counsel’s strategic judgments.49 Simply because another strategy

may have produced a better outcome in hindsight is not enough for a court to rule

that a lawyer’s performance was ineffective, given the strong presumption that the

performance was adequate.50

      With respect to the second prong—the “prejudice prong”—the movant must

provide concrete allegations of prejudice, specifying the nature of the prejudice and

the adverse effects actually suffered.51 Cumulative error can satisfy the prejudice

prong when it undermines confidence in the verdict.52

II.   Defendant’s Claim Regarding the Court’s Finding of Recklessness Is
      Procedurally Barred

      Defendant’s first ineffective assistance of counsel claim argues that Trial

Counsel provided Defendant with ineffective assistance because Trial Counsel did

not effectively argue there was insufficient evidence to support a finding of



48
   Id. at 688; Wright v. State, 671 A.2d 1353, 1356 (Del. 1996) (“Mere allegations of
ineffectiveness will not suffice.”).
49
   Strickland, 466 U.S. at 688 (“The proper measure of attorney performance remains
simply reasonableness under prevailing professional norms.”).
50
   See id. at 680, 689, 712.
51
   Id. at 692; Dawson, 673 A.2d at 1196.
52
   See Starling v. State, 2015 WL 8758197, at *14–15 (Del. Dec. 14, 2015).
                                           21
recklessness. According to Defendant, the Court’s finding that Defendant acted

recklessly because he was “under the influence” of alcohol at the time of the collision

was the result of Trial Counsel’s failure to persuade this Court that Defendant was

negligent and not reckless. Defendant’s first claim amounts to an argument that this

Court should not have considered evidence of Defendant’s pre-collision alcohol

consumption and therefore should have found Defendant not guilty of Manslaughter

which requires a finding of recklessness. The Delaware Supreme Court already

found the State’s evidence sufficient to establish a Manslaughter conviction53 and

held that this Court did not abuse its discretion by considering evidence of

Defendant’s voluntary intoxication.54 Accordingly, Defendant’s first claim for relief

was formerly adjudicated and is therefore barred by Rule 61(i)(4). Because this

claim does not meet the exceptions set forth in Rule 61(i)(5), the claim must be

denied.




53
   See Pardo, 160 A.3d at 1150 (“Given the evidence presented at trial, . . . a rational
finder of fact could find the defendant guilty of manslaughter beyond a reasonable
doubt.”).
54
   See id. at 1149 (“The Superior Court properly considered [Defendant’s] alcohol
consumption as it related to his state of mind.”).
                                          22
III.   Defendant’s Ineffective Assistance of Counsel Claims that Are Not
       Procedurally Barred

       A.    Trial Counsel’s Withdrawal of the Toxicology Results Motion Was
             Reasonable

       Defendant argues that Trial Counsel was ineffective for withdrawing the

Toxicology Results Motion. Trial Counsel concluded, after “considerable research,”

that Mr. Bishop’s toxicology screen results were not relevant. “Irrelevant evidence

is not admissible.”55 Delaware Rule of Evidence 401 governs the relevance of

evidence and provides that evidence is relevant if it tends to make a fact “of

consequence in determining the action” more or less probable.56

       Trial Counsel originally sought to introduce the results of Mr. Bishop’s

toxicology screen to show that Mr. Bishop’s conduct contributed to the collision and,

in turn, Mr. Bishop’s own death. In other words, the Toxicology Results Motion

argued that the THC found in Mr. Bishop’s bloodstream was relevant to the

causation element of the Manslaughter charge.             After further research and

discussions with an expert witness, however, Trial Counsel learned that there is no

meaningful correlation between the level of THC in a person’s bloodstream and that




55
  D.R.E. 402.
56
  D.R.E. 401; see also Lilly v. State, 649 A.2d 1055, 1060 (Del. 1994) (“The
definition of relevance encompasses materiality and probative value. Evidence is
material if the fact it is offered to prove is ‘of consequence’ to the action.” (citations
omitted)).
                                             23
person’s impairment.57 Thus, Trial Counsel correctly concluded that the THC in Mr.

Bishop’s bloodstream was not probative of the cause of Mr. Bishop’s death and

therefore irrelevant. Accordingly, it was professionally reasonable to withdraw the

Toxicology Results Motion and Defendant therefore cannot satisfy the performance

prong of Strickland. In any event, even if Trial Counsel had presented this motion,

relief would have been denied. Consistent with decisional law,58 the Court would

not have permitted evidence regarding THC in Mr. Bishop’s blood. The evidence

showed Mr. Bishop’s own conduct did not contribute to his death.

      This claim of ineffective assistance of counsel must be denied.

      B.     Trial Counsel’s Failure to Object to Hearsay Was Reasonable and
             Did Not Prejudice Defendant

      Defendant next argues that Trial Counsel was ineffective for not objecting to

the admission of Gabe Pardo’s statement, “You killed a person,” which the State

introduced through the previously recorded video testimony of John Pardo.


57
   Accord State v. Bowers, 2011 WL 13175123, at *4 (Del. Com. Pl. June 27, 2011)
(“[T]he scientific community has found it difficult to establish a relationship
between a person's THC blood concentration and the effects it may have on an
individual.”); see also Nat’l Highway Traffic Safety Admin., Marijuana-Impaired
Driving 22–23 (July 2017), https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/
documents/812440-marijuana-impaired-driving-report-to-congress.pdf (“[T]here is
evidence that marijuana use impairs psychomotor skills, divided attention, lane
tracking, and cognitive functions. However, its role in contributing to the occurrence
of crashes remains less clear.” (citations omitted)).
58
   See Robbins v. William H. Porter, Inc., 2006 WL 2959483, at *1–2 (Del. Super.
Ct. Oct. 3, 2006) (finding toxicology reports of blood samples which tested positive
for cannabinoids inadmissible to show the cause of a motor vehicle accident).
                                           24
Defendant argues that Gabe Pardo’s statement was impermissibly embedded hearsay

and that Trial Counsel’s failure to object to the statement’s admission was therefore

unreasonable. Defendant further argues that Trial Counsel’s failure to object to the

statement’s admission prejudiced Defendant because this Court considered the

statement in its findings of fact.

      The admission of John Pardo’s testimony is governed by 11 Del. C. § 3507,

which provides that “the voluntary out-of-court prior statement of a witness who is

present and subject to cross-examination may be used as affirmative evidence with

substantive independent testimonial value.”59 Hearsay statements embedded within

Section 3507 statements are admissible if an exception to the hearsay rule applies to

the embedded statement.60

      Trial Counsel’s failure to object to the statement’s admission was not

unreasonable, and the statement’s admission did not prejudice Defendant. With

respect to the reasonableness of Trial Counsel’s failure to object, Gabe Pardo’s

embedded statement qualified as an “excited utterance,” which is “not excluded by

the rule against hearsay,”61 and John Pardo’s Section 3507 statement was properly


59
   11 Del. C. § 3507(a).
60
   See Archy v. State, 2009 WL 1913582, at *3 (Del. July 6, 2009) (finding a hearsay
statement embedded with a Section 3507 statement admissible because the
embedded statement was admissible under an exception to the hearsay rule); see also
D.R.E. 805 (“Hearsay within hearsay is not excluded by the rule against hearsay if
each part of the combined statements conforms with an exception to the rule.”).
61
   See D.R.E. 803(2).
                                       25
admitted under 11 Del. C. § 3507. An excited utterance is a “statement relating to a

startling event or condition, made while the declarant was under the stress of

excitement that it caused.”62 To qualify as an excited utterance, the statement must

satisfy three requirements: “(1) the excitement of the declarant must have been

precipitated by an event; (2) the statement being offered as evidence must have been

made during the time period while the excitement of the event was continuing; and

(3) the statement must be related to the startling event.”63 Gabe Pardo was a

passenger in Defendant’s vehicle when the collision occurred and made the

statement immediately after, and as a result of, the collision. The statement related

to the collision. Gabe Pardo’s statement therefore met each of the requirements of

an excited utterance.

         John Pardo’s Section 3507 statement was also properly admitted into

evidence. Trial Counsel originally raised a foundational objection to the Section

3507 statement, but the State cured the alleged defect and played the statement

during John Pardo’s in-court testimony. Because John was present and subject to

cross-examination, John’s voluntary videotaped statement was properly admitted

under 11 Del. C. § 3507. Therefore, because both statements met the requirements




62
     Id.
63
     Gannon v. State, 704 A.2d 272, 274 (Del. 1998).
                                         26
for exceptions to the hearsay rule, Trial Counsel’s failure to object to the statement’s

admission was professionally reasonable.64

      Even if Trial Counsel’s failure to object to the statement’s admission was

unreasonable, Defendant cannot establish an ineffective assistance of counsel claim

on that basis because the statement did not prejudice Defendant. The statement was

only one piece of evidence establishing Defendant’s guilt.65 As the Delaware

Supreme Court found: “Even excluding the Superior Court’s reference to the son’s

3507 statement, as well as [Defendant’s] other evidentiary challenges on appeal, the

remaining evidence of [Defendant’s] guilt is overwhelming.”66 Defendant cannot

establish that exclusion of the statement would have changed the result at trial.

Therefore, Trial Counsel’s failure to object to the statement’s admission did not

prejudice Defendant.

      Defendant cannot satisfy either prong of Strickland with respect to this

ineffective assistance of counsel claim. Accordingly, this claim must be denied.




64
   See Flonnory v. State, 893 A.2d 507, 516 (Del. 2006) (“If double hearsay is being
offered into evidence, each aspect must qualify independently as an exception to the
hearsay rule.” (quoting Demby v. State, 695 A.2d 1152, 1162 (Del.1997))).
65
   See Pardo, 2015 WL 6945310, at *5–8.
66
   Pardo, 160 A.3d at 1153.
                                         27
         C.    Trial Counsel’s Failure to Negotiate a Plea Favorable to Defendant
               Did Not Prejudice Defendant

         Defendant next argues that Trial Counsel provided Defendant with ineffective

assistance because Trial Counsel did not negotiate a favorable plea for Defendant.

Defendant now claims that he would have accepted a plea offer that included a

conviction carrying a shorter sentence than the sentence Defendant is currently

serving, regardless of whether or not the charge was a felony offense. The extensive

record in this case belies Defendant’s claim, and Defendant therefore cannot satisfy

Strickland’s prejudice prong.

         To establish prejudice in the context of plea negotiations, the movant must

show that

         [B]ut for the ineffective advice of counsel there is a reasonable
         probability that the plea offer would have been presented to the court
         (i.e., that the defendant would have accepted the plea and the
         prosecution would not have withdrawn it in light of intervening
         circumstances), that the court would have accepted its terms, and that
         the conviction or sentence, or both, under the offer’s terms would have
         been less severe than under the judgment and sentence that in fact were
         imposed.67

         Before trial, Defendant made clear his unwillingness to plead guilty to

anything less than a felony. The Court confirmed Defendant’s position by speaking

with Defendant directly and even confirmed that Defendant was unwilling to plead

to a felony that did not carry a minimum mandatory sentence. Accordingly,


67
     Burns, 76 A.3d at 785 (quoting Lafler v. Cooper, 566 U.S. 156, 164 (2012)).
                                           28
Defendant acknowledged in open court that the range of possible penalties included

the sentence that was imposed by the Court in this case. The State was unwilling to

extend a plea offer that included anything less than a felony offense,68 making the

most favorable plea offer that Trial Counsel could have negotiated on Defendant’s

behalf a felony guilty plea. Because Defendant made clear that he would have

rejected such an offer, Defendant cannot now claim that there is a “reasonable

probability” that he would have accepted that plea had Trial Counsel negotiated it

on Defendant’s behalf.69      Therefore, Defendant was not prejudiced by Trial

Counsel’s failure to negotiate a favorable plea offer because Trial Counsel’s strategy

was consistent with Defendant’s representations to the Court. Any plea negotiations

by Trial Counsel would have been futile and therefore no prejudice was suffered.

      Defendant cannot satisfy the prejudice prong of Strickland and, therefore, this

claim of ineffective assistance of counsel must be denied.70 Because the Court finds



68
   The State has no obligation to offer a plea bargain. State v. Grossberg, 1998 WL
473030, at *1 (Del. July 8, 1998); see also Bordenkircher v. Hayes, 434 U.S. 357,
363 (1978) (“Plea bargaining flows from ‘the mutuality of advantage’ to defendants
and prosecutors, each with his own reasons for wanting to avoid trial.” (quoting
Brady v. United States, 397 U.S. 742, 752 (1970))).
69
   See Strickland, 466 U.S. at 694 (“The defendant must show that there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.”).
70
   See id. at 697 (“[A] court need not determine whether counsel’s performance was
deficient before examining the prejudice suffered by the defendant as a result of the
alleged deficiencies.”).
                                          29
no prejudice, the Court will not address whether Trial Counsel’s failure to negotiate

a plea offer was objectively reasonable under the prevailing professional norms. 71

      D.     Trial Counsel’s Reasonably Handled Evidence of Defendant’s Pre-
             Collision Alcohol Consumption

      Defendant argues that Trial Counsel rendered ineffective assistance by failing

to offer evidence showing Defendant was not “under the influence” of alcohol at the

time of the collision.72 Specifically, Defendant cites Trial Counsel’s withdrawal of

a “motion in limine” which Defendant claims sought to introduce evidence showing

that Defendant was not “under the influence.” The Court’s extensive review of the

record in this case revealed that the only motion that might relate to Defendant’s

claim is the Alcohol Consumption Motion, which sought to exclude evidence of

Defendant’s alcohol consumption.

      Trial Counsel withdrew the Alcohol Consumption Motion after it was

established that the case would proceed to a bench trial. In withdrawing the Alcohol

Consumption Motion, Trial Counsel reasoned that his concerns regarding the


71
   See id. (“The object of an ineffectiveness claim is not to grade counsel’s
performance. If it is easier to dispose of an ineffectiveness claim on the ground of
lack of sufficient prejudice, which we expect will often be so, that course should be
followed.”).
72
   Defendant alternates between using the terms “intoxication” and “under the
influence.” The Court notes that “it did not make a legal finding that Defendant was
impaired or intoxicated at the time of the accident.” See Pardo, 2015 WL 6945310,
at *5 n.38. Rather, the Court found that “Defendant was ‘under the influence’ of
alcohol, consistent with Delaware statutory law.” See id. (citing 21 Del. C. §
4177(c)(11)).
                                          30
evidence’s potential prejudicial effects were alleviated by a judge, rather than a jury,

serving as the finder of fact. Trial Counsel reasoned that a judge would not

experience the same “emotional override” from hearing evidence of Defendant’s

alcohol consumption that a jury might experience and that Trial Counsel could

sufficiently argue that the evidence carried less weight than other evidence

purporting to show that Defendant was not under the influence at the time of the

collision. Trial Counsel’s withdrawal of the Alcohol Consumption Motion was

based on sound strategic reasoning and therefore Strickland’s performance prong is

satisfied by Trial Counsel’s reasonable strategic decisions.73

      Even if Trial Counsel had not withdrawn the Alcohol Consumption Motion,

Defendant did not suffer prejudice.74 Even if the Court had granted the Alcohol

Consumption Motion, Defendant cannot demonstrate that he would have been found

not guilty. The Court considered Defendant’s alcohol consumption as it related to

Defendant’s state of mind.75 In other words, Defendant’s alcohol consumption

showed that Defendant was “under the influence” and therefore recklessly caused



73
   See id. at 690 (“[S]trategic choices made after thorough investigation of law and
facts relevant to plausible options are virtually unchallengeable . . . .”).
74
   See Monroe v. State, 2015 WL 1407856, at *6 (Del. Mar. 25, 2015) (“Strickland
requires more than mere possibility of prejudice; a petitioner in a Rule 61 motion
alleging ineffective assistance of counsel ‘must make specific allegations of actual
prejudice and substantiate them.’” (quoting Wright v. State, 671 A.2d 1353, 1356
(Del. 1996))).
75
   See Pardo, 2015 WL 6945310, at *7.
                                           31
Mr. Bishop’s death. Other evidence presented at trial also established Defendant’s

recklessness. In particular, evidence presented at trial showed that Defendant was

intentionally driving at least partially in the lane of oncoming traffic on a narrow,

winding road while exceeding the posted speed limit when the collision occurred.76

In addition, the Court found no evidence of Defendant braking or otherwise

attempting to avoid the collision.77 These facts alone would have established

Defendant’s recklessness.78 Defendant cannot show that Trial Counsel’s withdrawal

of the Alcohol Consumption Motion changed the outcome of Defendant’s trial.

Accordingly, Defendant’s ineffective assistance of counsel claim does not meet

Strickland’s prejudice prong with respect to Trial Counsel’s withdrawal of the

Alcohol Consumption Motion.

      To the extent Defendant claims that Trial Counsel did not offer evidence

rebutting the State’s evidence showing Defendant was “under the influence,”

Defendant’s claim is conclusory.79 To be sure, Trial Counsel did produce evidence

calling into question whether Defendant was under the influence. Specifically, Trial



76
   See id.
77
   Id.
78
   Accord Pardo, 160 A.3d at 1150 (“Given the evidence presented at trial, including
particularly [Defendant’s] ‘strategy’ of intentionally driving partially in the
oncoming lane of traffic on a narrow, winding road, a rational finder of fact could
find the defendant guilty of manslaughter beyond a reasonable doubt.”).
79
   See Jordan, 1994 WL 466142, at *1 (finding conclusory allegations to be legally
insufficient to prove insufficient assistance of counsel).
                                           32
Counsel elicited testimony describing the amount of food and water that Defendant

consumed that day, the period of time over which Defendant consumed the alcoholic

beverages, and Defendant’s demeanor prior to the collision. Therefore, Defendant’s

ineffective assistance of counsel claim does not meet either prong of Strickland and

must be denied.

      E.     Trial Counsel Subjected the State’s Case to Meaningful
             Adversarial Testing

      Defendant next claims that Trial Counsel failed to subject the State’s case to

adversarial testing and therefore provided Defendant with ineffective assistance.80

This claim implicates the standard set forth in United States v. Cronic, under which

a movant need not satisfy the Strickland test if the movant has successfully alleged




80
    While Defendant’s Rule 61 Motion states a conclusory claim of ineffective
assistance for failure to challenge the State’s case through adversarial testing,
Defendant’s reply to the State’s response in opposition to the Rule 61 Motion asserts
that this claim applies to Trial Counsel’s failure to produce the testimony of a crash
reconstruction expert. Defendant also cites Trial Counsel’s failure to present a crash
reconstruction expert as the basis for a separate ineffective assistance of counsel.
Defendant’s adversarial-testing claim implicates the standard for ineffective
assistance of counsel claims set forth in United States v. Cronic, which presumes
prejudice when a defendant’s counsel completely fails to test the prosecutor’s case.
See United States v. Cronic, 466 U.S. 648, 659 (1984). The Cronic standard applies
when the movant “alleges a defect in the ‘proceeding as a whole’” and not merely
“at ‘specific points’ of the trial.” Cooke v. State, 977 A.2d 803, 849 (Del. 2009)
(quoting Bell v. Cone, 535 U.S. 685, 697 (2002)). Trial Counsel’s failure to present
the testimony of a crash reconstruction expert is a “specific point” of the trial, which
is analyzed under the Strickland standard. See id. Accordingly, the Court addresses
the crash reconstruction expert claim separately below.
                                          33
one of three “scenarios” creating a presumption of prejudice.81 One such scenario is

“where counsel entirely fails to subject the prosecution’s case to meaningful

adversarial testing.”82 To establish a presumption of prejudice under this scenario,

the movant must allege “a defect in the ‘proceeding as a whole’” that undermined

the outcome.83

      Defendant’s adversarial-testing claim is conclusory. And while the Court

dismisses entirely conclusory allegations of ineffective counsel,84 the record clearly

demonstrates Trial Counsel’s vigorous efforts to challenge to the State’s case: Trial

Counsel filed multiple pre-trial motions and memoranda of law challenging the

constitutionality of the LSCRD statute, the LSCRD charge, and a potential LSCRD

conviction; questioned and challenged the recollection of the State’s witnesses;

questioned and attacked the credibility of the State’s crash reconstruction expert;

made numerous evidentiary objections, many of which the Court sustained;

presented testimony of several witnesses, including Defendant, in Defendant’s own

case in chief; and filed motions for a new trial and judgment of acquittal after the



81
   The three scenarios creating a presumption of prejudice under Cronic are: “(1)
where there is a complete denial of counsel; (2) where counsel entirely fails to
subject the prosecution's case to meaningful adversarial testing; and (3) where
counsel is asked to provide assistance in circumstances where competent counsel
likely could not.” Cooke, 977 A.2d at 848.
82
   Id. (discussing the Cronic standard).
83
   Id. at 849 (quoting Bell, 535 U.S. at 697).
84
   Younger, 580 A.2d at 555; Jordan, 1994 WL 466142, at *1.
                                           34
Court announced its verdict. Based on these facts, Defendant was not deprived of

the right “to require the prosecution’s case to survive the crucible of meaningful

adversarial testing,”85 and Trial Counsel’s conduct therefore did not create a

“breakdown in the adversarial process that would justify a presumption that

[Defendant’s] conviction was insufficiently reliable to satisfy the Constitution.”86

Accordingly, this ineffective assistance of counsel claim does not meet the Cronic

standard and, therefore, must be denied.

      F.      Trial Counsel’s Failure to Present a Crash Reconstruction Expert
              Was Reasonable and Did Not Prejudice Defendant

      Defendant argues that Trial Counsel rendered ineffective assistance by not

calling a crash reconstruction expert to testify. Defendant’s argument involves two

separate purported expert witnesses. First, Defendant argues that Trial Counsel’s

failure to call Dr. George Govatos amounted to ineffective assistance. Defendant

had originally hired Dr. Govatos as a crash reconstruction expert but ultimately did

not call Dr. Govatos because Trial Counsel considered Dr. Govatos to be an “adverse

witness.”87   Indeed, Dr. Govatos’s anticipated testimony was so adverse to

Defendant that the State sought to compel Dr. Govatos to testify as an expert in

support of the State’s case, but the Court rejected the State’s request as a result of



85
   Cronic, 466 U.S. at 657.
86
   Id. at 662.
87
   Tr. Trial 151:18–150:5, Sept. 30, 2015.
                                         35
Trial Counsel’s successful motion to disqualify Dr. Govatos as an expert witness for

the State.88

         Defendant also argues that Trial Counsel rendered ineffective assistance by

not calling a person named “Rick Wright” as an expert. The only references to Mr.

Wright appear in Defendant’s motion and supplemental exhibits. Specifically,

Defendant cites a post-trial letter from Trial Counsel addressed to Defendant in

which Trial Counsel states his plan to “send the whole evidentiary package to Rick”

and to ask Rick whether Rick can offer an opinion concluding that the collision

occurred in the northbound lane. The letter further states that Rick, in a brief

conversation with Trial Counsel, indicated that he had identified potential problems

with the State’s expert’s conclusions but “did not go so far as to say . . . ‘In my

judgment, there is no reason to believe that the collision took place in the southbound

lane.’”

         Trial Counsel’s decision not to call Dr. Govatos as an expert witness was

professionally reasonable in light of Dr. Govatos’s potential adverse testimony. The

reasonableness of that decision is underscored by the State’s attempt to call Dr.

Gavatos to testify as an expert in support of the State’s case.

         With respect to Mr. Wright, Defendant offers no support for Defendant’s

claim that Trial Counsel’s failure to call Mr. Wright as an expert witness was


88
     See id. at 138:8–155:1.
                                          36
unreasonable. The only evidence to which Defendant cites shows that Trial Counsel

knew that Mr. Wright had not formed an opinion favorable to Defendant’s case,

much less an opinion that meets the requirements for admissibility as expert

testimony under the Delaware Rules of Evidence.89 Accordingly, Defendant cannot

show that Trial Counsel’s decision not to call Mr. Wright was professionally

unreasonable.

        Because this claim cannot meet Strickland’s performance prong, the claim

must be denied.

        G.    Trial Counsel’s Failure to Request an Interpreter Was Reasonable

        Defendant next argues that Trial Counsel rendered ineffective assistance by

failing to request a language interpreter. Defendant claims that Trial Counsel should

have requested an interpreter because Defendant was born in another country and

English is not Defendant’s native language.

        At no time before, during, or after trial did Defendant’s interactions with Trial

Counsel or the Court indicate that Defendant was having difficulty understanding

the proceedings or assisting his counsel. The Court conducted several pre-trial

colloquies with Defendant, including an exchange in which the Court confirmed

Defendant’s refusal to accept a plea offer involving a felony conviction. The Court

also conducted a colloquy with Defendant before Defendant testified at trial. In each


89
     See D.R.E. 702.
                                           37
instance, Defendant answered in English and the Court found Defendant’s decision

to be knowing, intelligent, and voluntary. In addition, Defendant’s trial testimony

demonstrated Defendant’s command of the English language.

      In light of Defendant’s demonstrated ability to both speak and understand

English, Trial Counsel’s failure to request an interpreter was reasonable and

Defendant therefore cannot meet Strickland’s performance prong.90 Accordingly,

this ineffective assistance of counsel claim must be denied.

      H.     Trial Counsel’s Representation of Defendant While Defendant
             Allegedly Had Intimate Relations with Trial Counsel’s Employee
             Was Reasonable and Did Not Prejudice Defendant

      Defendant next claims that a conflict of interest developed between Trial

Counsel and Defendant because Defendant engaged in an intimate relationship with

an employee of Trial Counsel during Trial Counsel’s representation of Defendant.

Defendant claims that a hostile relationship developed between Trial Counsel and

the employee and that the hostile relationship motivated Trial Counsel to take the

other allegedly deficient actions because of Defendant’s alleged relationship with

the employee.




90
   See State v. Morales, 2001 WL 1486169, at *3 (Del. Super. Ct. Oct. 31, 2001)
(finding no ineffective assistance of counsel for failure to secure a translator because
“at no time during trial did the defendant’s interactions with counsel or the Court
provide any indication that he was having difficulty understanding the proceedings
or assisting his counsel”).
                                          38
      “When it is alleged that the ineffective assistance of trial counsel was the

result of a conflict of interest, prejudice is presumed ‘only if the defendant

demonstrates that counsel actively represented conflicting interests’ and that ‘an

actual conflict of interest adversely affected [the] lawyer’s performance.’”91 A

postconviction relief motion alleging a “conflict of interest claim must specifically

identify the nature of the alleged conflict and make a concrete showing of actual

prejudice.”92

      In Trial Counsel’s Affidavit, Trial Counsel states that he was unaware of the

alleged relationship at the time of trial.     The Court accepts Trial Counsel’s

representation as credible. Moreover, even if Trial Counsel’s relationship with his

own staff was strained, Trial Counsel was a zealous advocate for Defendant at trial.

Defendant therefore fails to establish satisfaction of either the performance prong or

the prejudice prong of Strickland with respect to this claim. Accordingly, this claim

must be denied.

      I.        A Cumulative Review of Trial Counsel’s Representation Shows
                Trial Counsel’s Representation Did Not Prejudice Defendant

      Finally, Defendant claims that he was denied a fair trial due to the cumulative

errors of Trial Counsel. A cumulative-error claim must derive from multiple



91
   Lewis v. State, 757 A.2d 709, 718 (Del. 2000) (quoting Strickland, 466 U.S. at
692).
92
   Allen v. State, 2010 WL 3184441, at *2 (Del. 2010).
                                        39
prejudicial errors.93 The Delaware Supreme Court has utilized a plain-error standard

of review to assess cumulative-error claims. Under that standard, cumulative error

warranting relief must be based on “material defects which are apparent on the face

of the record; which are basic, serious and fundamental in their character, and which

clearly deprive an accused of a substantial right, or which clearly show manifest

injustice.”94   Trial Counsel committed no professional errors that prejudiced

Defendant, and a cumulative review of Trial Counsel’s representation likewise

reveals no material defects that deprived Defendant of a substantial right or that

resulted in manifest injustice.95     Accordingly, Defendant’s final ineffective

assistance of counsel claim must be denied.

                RULE 61 COUNSEL’S MOTION TO WITHDRAW

       After reviewing the record to determine if there were any other meritorious

grounds for relief and concluding that there are no such grounds, Rule 61 Counsel

filed a motion to withdraw as counsel pursuant to Superior Court Criminal Rule

61(e)(7). Withdrawal may be appropriate when “counsel considers the movant’s

claim to be so lacking in merit that counsel cannot ethically advocate it, and counsel



93
   See Hoskins v. State, 102 A.3d 724, 735 (Del. 2014).
94
   Id. at 735.
95
   See State v. Madison, 2018 WL 1935966, at *8–9 (Del. Super. Ct. Apr. 11, 2018)
(“[B]ecause [the defendant] has failed on each count to prove that his trial counsel
was deficient and that, but for trial counsel's performance, the outcome of the trial
would have been different, [the defendant] fails in the aggregate.”).
                                          40
is not aware of any other substantial ground for relief available to the movant.”96

The Court must also conduct a review of the record to determine whether the

defendant’s motion contains any reasonable grounds for relief.97

      Rule 61 Counsel has stated that he undertook a thorough analysis of the record

to evaluate the claims stated in Defendant’s Initial Rule 61 Motion and determined

that the claims do not have enough merit to be ethically advocated. Specifically,

Rule 61 Counsel has concluded that there is not sufficient evidence to conclude that

Trial Counsel was ineffective and that Defendant’s first ineffective assistance of

counsel claim is procedurally barred.98 Rule 61 Counsel also reviewed the record to

determine if any other meritorious grounds for relief exist and found none. Finally,

the Court has reviewed Defendant’s Rule 61 Motion and has found no meritorious

grounds for relief.

                                  CONCLUSION

      Defendant’s claims for postconviction relief are either procedurally barred or

without merit. Defendant has not established ineffective assistance of counsel under

the tests set forth in Strickland or Cronic. Accordingly, Defendant’s Rule 61 Motion

must be denied.



96
   Super. Ct. Crim. R. 61(e)(7).
97
   State v. West, 2013 WL 6606833, at *3 (Del. Super. Ct. Dec. 12, 2013).
98
   Rule 61 Counsel also found that Defendant’s first ineffective assistance of counsel
claim lacked merit.
                                        41
      Rule 61 Counsel was appointed to represent Defendant in the postconviction

proceedings and, after a careful review, concluded that there are no meritorious

grounds for postconviction relief that can be ethically advocated. Accordingly, Rule

61 Counsel shall be permitted to withdraw as counsel.

      NOW, THEREFORE, this 26th day of November 2019, Defendant

Gabriel Pardo’s Rule 61 Motion is hereby DENIED and the motion of Patrick

Collins, Esquire to withdraw as counsel is hereby GRANTED.

      IT IS SO ORDERED.




                                                                                                                                Andrea L. Rocanelli
                                             ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ____




                                             The Honorable Andrea L. Rocanelli




                                        42